Carleton Harris, Chief Justice, concurring. I cannot refrain from adding an additional word concerning the practice which this court is condemning and nullifying in this litigation. While I cannot conceive of this procedure, or similar procedures, being followed by other courts, I do hope that every judge and prosecuting attorney will read the opinions with care. The imposition of costs, for the benefit of prosecuting officials, not only unauthorized by statute, but to the contrary, clearly in conflict with the statutes, is manifestly illegal; not only that, but to condition a suspended sentence, or a dismissal of the case, upon the payment of these costs by a defendant, audaciously offends the sense of justice.